                 Case 1:20-cv-10301-PKC Document 17
                                                 12 Filed 01/22/21
                                                          01/19/21 Page 1 of 1

         Initial conference adjourned from February 1, 2021
         to April 9, 2021 at 2:00 p.m. Call-In: 1-888-363-4749,                     1910 Pacific Ave, SUITE 13000
                                                                                        DALLAS, TEXAS 75201
         Access Code: 3667981.                                                                    (W) 214.451.0164
                                                                                                   (F) 214.451.0165
         SO ORDERED.                                                                                 KJPLLC.COM

         Dated: 1/22/2021
Jay B. Johnson
214.451.0164
jay@kjpllc.com

                                              January 19, 2021

BY E-FILING

The Honorable P. Kevin Castel
United States District Judge
United States Courthouse
Courtroom 11D
500 Pearl St.
New York, NY 10007

RE:      Rothschild Broadcast Distribution Systems, LLC v. Pexip, Inc.
         Case No: 1:20-cv-10301-PKC

Dear Judge Castel:

        I represent Plaintiff Rothschild Broadcast Distribution Systems, LLC, in the above-referenced
matter. Pursuant to Your Honor’s Individual Practices 1.B, Plaintiff respectfully submits this letter
motion requesting to adjourn the Initial Pretrial Conference currently set for February 1, 2021 for 60
days to April 1, 2021. Plaintiff has not been able to serve Defendant and needs additional time to do so.
No previous adjournments or extensions have been sought in this case.

         The requested extension will not affect any other scheduled dates.

        Thank you for your attention to this matter. Should the Court have any questions, please do not
hesitate to contact the undersigned.

                                              Sincerely,

                                              /s/ Jay B. Johnson
                                              Jay B. Johnson
                                              Kizzia Johnson, PLLC
                                              1910 Pacific Ave
                                              Suite 13000
                                              Dallas, TX 75201
                                              jay@kjpllc.com

                                              Counsel for Rothschild Broadcast Distribution Systems,
                                              LLC
